DETAILED ACTION
This final action is in response to amendment filed on April 27, 2022. In this amendment, claims 1-5 have been amended. Claims 1-5 are pending, with claims 1, 4 and 5 being independent. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Rejection Under 35 U.S.C. §103
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Drawings
Figures 5-6 are objected to because S121-S124 of the drawings do not match with their description on page 8 of the examining specification. For instance, in S121 of Figure 5 indicates the apparatus 10 transmits a request to network printer 30a; however, page 8 of the examining specification indicates that the apparatus 10 transmits a request to PC 20, not network printer 30a as illustrated on the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kakio et al. (US 2019/0095367, Pub. Date Mar. 28, 2019), in view of Radhakrishnan (US 2014/0243032, Pub. Date Aug. 28, 2014), and further in view of Shima et al. (US 2014/0022580, Pub. Date Jan. 23, 2014).
As per claim 1, Kakio discloses a device management apparatus (Kakio Fig. 1, Device Manager 10) comprising: 
circuitry (see Kakio Fig.1, controller 11) configured to: 
transmit a first transmission request for acquiring device information to a first port number of each of a plurality of devices connected through a network (see Kakio Fig. 2 and Para. [0038-0039], In step S130, the discovery device 12 sends a specific discovery packet to discover a device of connection number N from the network communication interface 19 to the target relay manager 20. A discovery packet is a command requesting basic device information. [Discovery packet is implicitly sent to a certain port of the target relay manager 20]); and 
wherein, upon acquiring the device information, the circuitry is configured to determine that the device information is information of local printer connected to the network through a network device (Kakio Para. [0016], The devices 30, 40, 50 may be, for example, a printer; Kakio Para. [0046], The device manager 10 sends a request including connection identification information, that is, a discovery packet, through the network 60 to the relay manager 20 [network device], and receives through the network 60 from the relay manager 20 basic device information about the device connected to the local communication connection 70 corresponding to the specified connection identification information. As a result, the device manager 10 can acquire and store basic device information, such as the serial number, of each device (such as devices 40, 50 [printer]) connected locally to a relay manager 20 [network device] that can communicate through the network 60; Kakio Para. [0077], By reading information from the SNMP packet received in step S330, the controller 11 can monitor the selected device by, for example, acquiring the management information related to the selected device), the network device being a transmission destination of the transmitted transmission request (see Kakio Fig. 2 and Para. [0038], In step S130, the discovery device 12 sends a specific discovery packet to discover a device of connection number N from the network communication interface 19 to the target relay manager 20 [network device]), and 
wherein the local printer is opening a port corresponding to a port number without opening a first port corresponding to the first port number (Claim interpretation: per Fig. 3 and its description on page 4 lines 22-30 in specification of the application, the mediation unit 22 of client PC 20 transmits the transmission request to the local printer 30b through the USB cable. Therefore, the second device [local printer 30b] is opening a second port [USB port] corresponding to the second port number [port number 50161 of Mediation Unit 22] without opening a first port corresponding to the first port number [port number 161 of Response Unit 21]. Kakio Fig. 1 and Para. [0018], Devices 40, 50 are locally connected to the relay manager 20 through a local communication connection 70. The local communication connection 70 in this example is a USB cable compatible with the USB (Universal Serial Bus) standard; Kakio Para. [0016], The devices 30, 40, 50 may be, for example, a printer; Kakio Para. [0046], The device manager 10 sends a request including connection identification information, that is, a discovery packet, through the network 60 to the relay manager 20, and receives through the network 60 from the relay manager 20 basic device information about the device connected to the local communication connection 70 corresponding to the specified connection identification information. [Device 40 implicitly is opening a USB port corresponding to a port number of Network Communication Interface 24 without opening another port corresponding to another port number]).
Kakio does not explicitly disclose:
transmit a first transmission request for acquiring device information to a first port number of each of a plurality of printers connected through a network;
transmit a second transmission request to a second port number, the second port number being different from the first port number, of at least one printer, the at least one printer being a device that does not respond to the first transmission request from among the plurality of printers, 
acquiring the device information as a second response to the second transmission request transmitted to the second port number,
local printer connected to the network through a network printer, the network printer being a transmission destination of the transmitted second transmission request, and 
wherein the local printer is opening a second port corresponding to the second port number without opening a first port corresponding to the first port number.
Shima teaches:
a plurality of printers connected through a network (Shima Fig. 2, first printer 60 and third printer 30);
local printer connected to the network through a network printer (see Shima Fig. 2, second printer 20 [local printer] connected to the network 100 through first printer 60 [network printer], second printer 20 [local printer] connected to first printer 60 [network printer] via USB interface, and first printer 60 [network printer] connected to network 100 via LAN interface).
Notes: As shown above, Kakio discloses transmit a first transmission request for acquiring device information to a first port number of each of a plurality of devices connected through a network, and the network device being a transmission destination of the transmitted transmission request, and Shima teaches a plurality of printers connected through a network, and a network printer.
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kakio in view of Shima for transmitting a first transmission request for acquiring device information to a first port number of each of a plurality of printers connected through a network; and local printer connected to the network through a network printer, the network printer being a transmission destination of the transmitted transmission request.
One of ordinary skill in the art would have been motived because it offers the advantage of obtaining device information via the network printer. 
Kakio-Shima does not explicitly disclose:
transmit a second transmission request to a second port number, the second port number being different from the first port number, of at least one printer, the at least one printer being a device that does not respond to the first transmission request from among the plurality of printers, 
acquiring the device information as a second response to the second transmission request transmitted to the second port number,
the network printer being a transmission destination of the transmitted second transmission request, and 
wherein the local printer is opening a second port corresponding to the second port number without opening a first port corresponding to the first port number.
Radhakrishnan teaches:
transmit a second transmission request to a second port number, the second port number being different from the first port number, of at least one device, the at least one device being a device that does not respond to the first transmission request (Radhakrishnan Fig. 19 and Para. [0200], An interrogation message or repeat request message is sent depending on whether the candidate component/port [first port number] selected is scanned for the first time or further ports in the same component are trying to be reached. Step 1907 shows the method waiting for the response message. If no response is received, the method proceeds to step 1908 where the connectivity database is updated with the information that no response is received from the scanned port. The method proceeds to select the next component/port [second port number] in step 1906), 
acquiring the device information as a second response to the second transmission request transmitted to the second port number (Radhakrishnan Fig. 19 and Para. [0200], The method proceeds to select the next component/port in step 1906. If, however, a response was received then the connectivity database can be updated; Radhakrishnan Para. [0022], in response to receipt of an interrogation message at a port of one of the components, replying to said interrogation message with a response message, said response message including identification information of said component in receipt of the interrogation message),
the second port number and the first port number (Radhakrishnan Fig. 19 and Para. [0200], An interrogation message or repeat request message is sent depending on whether the candidate component/port [first port number] selected is scanned for the first time or further ports in the same component are trying to be reached. Step 1907 shows the method waiting for the response message. If no response is received, the method proceeds to step 1908 where the connectivity database is updated with the information that no response is received from the scanned port. The method proceeds to select the next component/port [second port number] in step 1906).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kakio in view of Radhakrishnan for transmit a second transmission request to a second port number, the second port number being different from the first port number, of at least one printer, the at least one printer being a device that does not respond to the first transmission request from among the plurality of printers, acquiring the device information as a second response to the second transmission request transmitted to the second port number, the network printer being a transmission destination of the transmitted second transmission request, and wherein the local printer is opening a second port corresponding to the second port number without opening a first port corresponding to the first port number.
One of ordinary skill in the art would have been motived because it offers the advantage of evaluating the connectivity at the port (Radhakrishnan Para. [0200]).

As per claim 2, Kakio-Shima-Radhakrishnan discloses the apparatus according to claim 1 as set forth above, Kakio-Shima-Radhakrishnan also discloses wherein the second transmission request transmitted to the second port number is a request for the device information (Radhakrishnan Fig. 19 and Para. [0200], An interrogation message or repeat request message is sent depending on whether the candidate component/port selected is scanned for the first time or further ports in the same component are trying to be reached. Step 1907 shows the method waiting for the response message. If no response is received, the method proceeds to step 1908 where the connectivity database is updated with the information that no response is received from the scanned port. The method proceeds to select the next component/port in step 1906) of the local printer connected to the network through the network device (see Kakio Fig. 1 and Para. [0040], when a discovery packet is received, the controller 21 [of first device] sends basic device information related to one of the devices recognized through the local communication interface 25 (such as devices 40, 50 [second device]); see Shima Fig. 2, second printer 20 [local printer] connected to the network 100 through first printer 60 [network printer], second printer 20 [local printer] connected to first printer 60 [network printer] via USB interface, and first printer 60 [network printer] connected to network 100 via LAN interface).
The same rationale as in claim 1 applies.

As per claim 3, Kakio-Shima-Radhakrishnan discloses the apparatus according to claim 1 as set forth above, Kakio-Shima also discloses wherein upon acquiring the device information as a first response to the first transmission request transmitted to the first port number (Kakio Para. [0048], the device manager 10 can also broadcast an SNMP discovery packet over the network 60, receive a response from any network device that received the broadcast discovery packet, and thereby acquire and store basic device information for each network device (such as device 30) connected to the network 60. [Discovery packet is implicitly sent to a certain port of device 30]), the circuitry is configured to determine that the device information is information of a network printer, the network printer being the transmission destination of the first transmission request, from among the plurality of printers (Kakio Paras. [0031-0032], In response to a process request by SNMP from the device manager 10, the SNMP agent acquires and returns to the device manager 10 information from the MIB of the device 30 (network device), or writes information to the MIB… Managing and monitoring network devices such as device 30 by the SNMP manager is a common process using SNMP; see Kaiko Fig. 1 and Kaiko Para. [0048], the device manager 10 can also broadcast an SNMP discovery packet over the network 60, receive a response from any network device that received the broadcast discovery packet, and thereby acquire and store basic device information for each network device (such as device 30) connected to the network 60; see Shima Fig. 2, second printer 20 [local printer] connected to the network 100 through first printer 60 [network printer], second printer 20 [local printer] connected to first printer 60 [network printer] via USB interface, and first printer 60 [network printer] connected to network 100 via LAN interface; ).  

As per claim 4, Kakio discloses a device management system (Kakio Fig. 1, system 1) comprising: 2Docket No.: 21RT-006 App. No.: 17/226,336 
a device management apparatus (Kakio Fig.1, Device Manager 10); and 
a plurality of printers connected to the device management apparatus through a network (see KaKio Fig. 1, devices 30-50 connected to Device Manager through network 60), 
wherein the device management apparatus (Kakio Fig. 1, Device Manager 10) includes 
circuitry (see Kakio Fig. 1, controller 11) configured to:
transmit a first transmission request for acquiring device information to a first port number of each of the plurality of devices connected through the network (see Kakio Fig. 2 and Para. [0038-0039], In step S130, the discovery device 12 sends a specific discovery packet to discover a device of connection number N from the network communication interface 19 to the target relay manager 20. A discovery packet is a command requesting basic device information. [Discovery packet is implicitly sent to a certain port of the target relay manager 20]); and 
wherein, upon acquiring the device information, the circuitry is configured to determine that the device information is information of a local printer connected to the network through a network device (Kakio Para. [0016], The devices 30, 40, 50 may be, for example, a printer; Kakio Para. [0046], The device manager 10 sends a request including connection identification information, that is, a discovery packet, through the network 60 to the relay manager 20 [network device], and receives through the network 60 from the relay manager 20 basic device information about the device connected to the local communication connection 70 corresponding to the specified connection identification information. As a result, the device manager 10 can acquire and store basic device information, such as the serial number, of each device (such as devices 40, 50 [printer]) connected locally to a relay manager 20 [network device] that can communicate through the network 60; Kakio Para. [0077], By reading information from the SNMP packet received in step S330, the controller 11 can monitor the selected device by, for example, acquiring the management information related to the selected device), the network device being a transmission destination of the transmitted transmission request (see Kakio Fig. 2 and Para. [0038], In step S130, the discovery device 12 sends a specific discovery packet to discover a device of connection number N from the network communication interface 19 to the target relay manager 20 [network device]), 
wherein the local printer is opening a port corresponding to a port number without opening a first port corresponding to the first port number (Claim interpretation: per Fig. 3 and its description on page 4 lines 22-30 in specification of the application, the mediation unit 22 of client PC 20 transmits the transmission request to the local printer 30b through the USB cable. Therefore, the second device [local printer 30b] is opening a second port [USB port] corresponding to the second port number [port number 50161 of Mediation Unit 22] without opening a first port corresponding to the first port number [port number 161 of Response Unit 21]. Kakio Fig. 1 and Para. [0018], Devices 40, 50 are locally connected to the relay manager 20 through a local communication connection 70. The local communication connection 70 in this example is a USB cable compatible with the USB (Universal Serial Bus) standard; Kakio Para. [0016], The devices 30, 40, 50 may be, for example, a printer; Kakio Para. [0046], The device manager 10 sends a request including connection identification information, that is, a discovery packet, through the network 60 to the relay manager 20, and receives through the network 60 from the relay manager 20 basic device information about the device connected to the local communication connection 70 corresponding to the specified connection identification information. [Device 40 implicitly is opening a USB port corresponding to a port number of Network Communication Interface 24 without opening another port corresponding to another port number]), and 
wherein the network device of the plurality of devices (Kakio Fig. 1, Relay Manager 20) includes 
circuitry (see Kakio Fig. 1, controller 21) configured to: 
in response to the transmission request, transfer the transmission request to the local printer connected to the network through the network device (see Kakio Fig. 1 and Para. [0040], when a discovery packet is received, the controller 21 [of network device] sends basic device information related to one of the devices recognized through the local communication interface 25 (such as devices 40, 50 [local printer]); Kakio Para. [0016], The devices 30, 40, 50 may be, for example, a printer); and 
transfer to the device management apparatus, the device information included in the response to the transmission request from the local printer (Kakio Para. [0074], In step S450, the controller 21 (second process request generator 22), based on the response from the selected device [second device] (the USB command after processing by the selected device), generates an SNMP packet; Kakio Para. [0076], In step S460, the controller 21 (communication controller 23) sends, from the network communication interface 24, the SNMP packet generated in step S450 to the device manager 10).
Kakio does not explicitly disclose:
transmit a first transmission request for acquiring device information to a first port number of each of the plurality of printers connected through the network,
transmit a second transmission request to a second port number, the second port number being different from the first port number, of at least one printer, the at least one printer being a device that does not respond to the first transmission request from among the plurality of printers,
acquiring the device information as a response to the second transmission request transmitted to the second port number, 
local printer connected to the network through a network printer, the network printer being a transmission destination of the transmitted second transmission request, 
wherein the local printer is opening a second port corresponding to the second port number without opening a first port corresponding to the first port number,
the network printer of the plurality of printers includes circuitry, 
in response to the second transmission request transmitted to the second port number, transfer the second transmission request to the local printer connected to the network through the network printer; and 
transfer to the device management apparatus, the device information included in the response to the second transmission request from the local printer.
Shima teaches:
a plurality of printers connected through a network (Shima Fig. 2, first printer 60 and third printer 30), 
local printer connected to the network through a network printer (see Shima Fig. 2, second printer 20 [local printer] connected to the network 100 through first printer 60 [network printer], second printer 20 [local printer] connected to first printer 60 [network printer] via USB interface, and first printer 60 [network printer] connected to network 100 via LAN interface),
the network printer of the plurality of printers includes circuitry (see Shima Fig. 2, Print Operation Control Unit 70).

Notes: As shown above, Kakio discloses transmit a first transmission request for acquiring device information to a first port number of each of a plurality of devices connected through a network, and the network device being a transmission destination of the transmitted transmission request, and Shima teaches a plurality of printers connected through a network, and a network printer. 
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kakio in view of Shima for transmitting a first transmission request for acquiring device information to a first port number of each of the plurality of printers connected through the network, and local printer connected to the network through a network printer, the network printer being a transmission destination of the transmitted transmission request and the network printer of the plurality of printers includes circuitry.
One of ordinary skill in the art would have been motived because it offers the advantage of obtaining device information via the network printer. 
Kakio-Shima does not explicitly disclose:
transmit a second transmission request to a second port number, the second port number being different from the first port number, of at least one printer, the at least one printer being a device that does not respond to the first transmission request from among the plurality of printers,
acquiring the device information as a response to the second transmission request transmitted to the second port number,
the network printer being a transmission destination of the transmitted second transmission request,
wherein the local printer is opening a second port corresponding to the second port number without opening a first port corresponding to the first port number,
in response to the second transmission request transmitted to the second port number, transfer the second transmission request to the local printer,
transfer to the device management apparatus, the device information included in the response to the second transmission request from the local printer.
Radhakrishnan teaches:
transmit a second transmission request to a second port number, the second port number being different from the first port number, of at least one device, the at least one device being a device that does not respond to the first transmission request (Radhakrishnan Fig. 19 and Para. [0200], An interrogation message or repeat request message is sent depending on whether the candidate component/port [first port number] selected is scanned for the first time or further ports in the same component are trying to be reached. Step 1907 shows the method waiting for the response message. If no response is received, the method proceeds to step 1908 where the connectivity database is updated with the information that no response is received from the scanned port. The method proceeds to select the next component/port [second port number] in step 1906),
acquiring the device information as a response to the second transmission request transmitted to the second port number (Radhakrishnan Fig. 19 and Para. [0200], The method proceeds to select the next component/port in step 1906. If, however, a response was received then the connectivity database can be updated; Radhakrishnan Para. [0022], in response to receipt of an interrogation message at a port of one of the components, replying to said interrogation message with a response message, said response message including identification information of said component in receipt of the interrogation message),
the second port number and the first port number (Radhakrishnan Fig. 19 and Para. [0200], An interrogation message or repeat request message is sent depending on whether the candidate component/port [first port number] selected is scanned for the first time or further ports in the same component are trying to be reached. Step 1907 shows the method waiting for the response message. If no response is received, the method proceeds to step 1908 where the connectivity database is updated with the information that no response is received from the scanned port. The method proceeds to select the next component/port [second port number] in step 1906),
in response to the second transmission request transmitted to the second port number, transfer the second transmission request to the device (Radhakrishnan Fig. 19 and Para. [0200], An interrogation message or repeat request message is sent depending on whether the candidate component/port [first port number] selected is scanned for the first time or further ports in the same component are trying to be reached. Step 1907 shows the method waiting for the response message. If no response is received, the method proceeds to step 1908 where the connectivity database is updated with the information that no response is received from the scanned port. The method proceeds to select the next component/port [second port number] in step 1906).
Note: As shown above, Kakio discloses transfer to the device management apparatus, the device information included in the response to the transmission request from the local printer, and Radhakrishnan teaches the second transmission request.
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kakio in view of Radhakrishnan for transmit a second transmission request to a second port number, the second port number being different from the first port number, of at least one printer, the at least one printer being a device that does not respond to the first transmission request from among the plurality of printers, acquiring the device information as a response to the second transmission request transmitted to the second port number, the network printer being a transmission destination of the transmitted second transmission request, wherein the local printer is opening a second port corresponding to the second port number without opening a first port corresponding to the first port number, in response to the second transmission request transmitted to the second port number, transfer the second transmission request to the local printer, transfer to the device management apparatus, the device information included in the response to the second transmission request from the local printer.
One of ordinary skill in the art would have been motived because it offers the advantage of evaluating the connectivity at the port (Radhakrishnan Para. [0200]).

Claim 5 is method claim reciting similar subject matters to those recited in the apparatus claim 1, and are rejected under similar rationales.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Terashima et al. (US 2016/0004486) Printing Device, Printing System, And Control Method Of A Printing System;
 Nakamura (US 2014/0049791) EPOS Printing;
Takasu et al. (US 20140185092) Device Control System, A Printer, And A Control Method Of The Device Control System;
Shibata (US 2019/0182405) Communication Device And Non-Transitory Computer-Readable Recording Medium Storing Computer-Readable Instructions For Communication Device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH NGUYEN whose telephone number is (571)272-4487. The examiner can normally be reached Monday-Friday: 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMAL B DIVECHA can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH NGUYEN/Examiner, Art Unit 2453                                                                                                                                                                                                        
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453